DETAILED ACTION
This Office Action is in response to Applicant’s application 17/015,002 filed on September 8, 2020 in which claims 1 to 23 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on September 8, 2020 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statements (IDS), filed on September 8, 2020 and May 10, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0151644 (Han) and U.S. 202/0227504 (Luo).
Regarding claim 1 Han discloses at Figures 1 and 4 a display device, comprising: 
a display panel, DP [ 0144], comprising a display area, DA [0143], a non-
    PNG
    media_image1.png
    507
    614
    media_image1.png
    Greyscale
display area, NA [0143], and a bending area, BA [0143], disposed between the display area and the non-display area, as shown, and bent such that the non-display area overlaps the display area, as described at [0143] and shown; 

    PNG
    media_image2.png
    452
    669
    media_image2.png
    Greyscale
Han does not disclose a window disposed on a first surface of the display panel and comprising a protruding portion overlapping the non-display area; a metal layer disposed on a second surface of the display panel, the second surface being opposite to the first surface; and a first conductive tape connecting the protruding portion of the window to the metal layer.
Luo is directed to improvements in OLED flexible displays a display panel,16 [0043], comprising a display area, as annotated, a non-display area, as annotated, and;  a window, 11 [0040], disposed on a first surface, as annotated, of the display panel, as shown, and comprising a protruding portion, as annotated, overlapping the non-display area, as shown;  a metal layer, 171 [0052], disposed on a second surface, as annotated, of the 
    PNG
    media_image3.png
    460
    880
    media_image3.png
    Greyscale
display panel, the second surface being opposite to the first surface, as shown; and a first conductive tape, 20 [0047], connecting the protruding portion of the window to the metal layer. 
At [0047], Luo teaches
[0047] In order to arrange the conductive layer on the peripheral contour of the body 10, it can be adhered to the peripheral contour by means of a conductive tape, a conductive film and so on. Refer to FIG. 1, in some embodiments, a conductive ink coated layer can be used as the conductive layer, i.e., spraying the conductive ink onto the peripheral contour of the body 10. The formed conductive ink coated layer not only can be tightly adhered to the peripheral contour of the body 10, but also has a good electrical conductivity. In addition, such a way of forming the conductive layer 20 is more convenient, and the formed conductive layer is also more secure.
At [0052-53] Luo teaches
[0052] In order to facilitate the arrangement of the grounding on the side of the bottom surface, the bottom surface of the body 10 may include a conductive surface layer 171. The conductive layer 20′ can be grounded via the conductive surface layer 171. The conductive surface layer 171 may include a metal layer formed by pasting or electroplating, such as a metal foil layer arranged on a lower surface of the foam 17. In some other embodiments, the conductive surface layer 171 can also include a further extension of the conductive layer 20′ on the bottom surface of the body 10, that is, the conductive surface layer 171 includes the part of the conductive layer 20′ on the bottom surface of the body 10.
[0053] In this way, when the conductive layer 20′ fully overlies the part of the peripheral contour of the body 10 from the cover plate 11 to the bottom surface, it can provide a more comprehensive electrostatic discharge protection effect to the light-emitting module. In some embodiments on this basis, the conductive layer 20′ is a hydrophobic conductive layer, which can effectively and comprehensively block the moisture from entering the light-emitting module, thus making the light-emitting module attain a better environmental adaptability.
Lou teaches that a conductive tape on a protruding portion of an OLED display window connected to a grounded conductive layer on the back side of the display provides a more comprehensive ESD protection effect. Examiner notes that ESD can destroy a mobile phone, see e.g. Renard, R., “Avoiding ESD and EMI in mobile phones”, Electronic Products November 3, 2008, downloaded from URL< https://www.electronicproducts.com/avoiding-esd-and-emi-in-mobile-phones/> on April 29, 2022.
Taken as a whole, the prior art is directed to OLED displays. An artisan would find it desirable to have a more comprehensive ESD protection effect for the OLED device to improve reliability.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 with a window disposed on a first surface of the display panel and comprising a protruding portion overlapping the non-display area; a metal layer disposed on a second surface of the display panel, the second surface being opposite to the first surface; and a first conductive tape connecting the protruding portion of the window to the metal layer, to improve the ESD protection effect and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 5 which depends upon claim 1, Luo teaches the window comprises plastic at [0040].
Regarding claim 12, and referring to the discussion above, Han discloses a display device comprising: a display panel, DP [0144], comprising a display area, DA [0143], a non-display area, NA [0143], and a bending area, BA [0143], disposed between the display area and the non-display area, as shown, and bent such that the non-display area overlaps the display area, as described at [0143]; 
Han does not teach a window disposed on a first surface of the display panel; a metal layer disposed on a second surface of the display panel, the second surface being opposite to the first surface; and a first conductive tape connecting the non-display area of the display panel to the metal layer.
Luo teaches a display device comprising a window disposed on a first surface of the display panel; a metal layer disposed on a second surface of the display panel, the second surface being opposite to the first surface; and a first conductive tape connecting the non-display area of the display panel to the metal layer.
Taken as a whole, the prior art is directed to OLED displays. An artisan would find it desirable to have a more comprehensive ESD protection effect for the OLED device to improve reliability.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 12 a window disposed on a first surface of the display panel; a metal layer disposed on a second surface of the display panel, the second surface being opposite to the first surface; and a first conductive tape connecting the non-display area of the display panel to the metal layer to improve the ESD protection effect and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 14 which depends upon claim 12, Han teaches the non-display area comprises a pad area, as annotated, to which a flexible circuit board, FPC [0157], is connected, as shown, and a first side area, as annotated, and a second side area, as annotated, respectively disposed at opposite sides of the pad area, as shown.
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Han and Luo in view of U.S. 2018/0373913 (Panchawagh).
Regarding claim 2 which depends upon claim 1 and claim 13 which depends upon claim 12, Luo teaches a conductive tape.  Luo does not teach a first surface of the first conductive tape is adhesive; a first portion of the first surface of the first conductive tape is attached to the protruding portion of the window; and a second portion of the first surface of the first conductive tape is attached to the metal layer.
Panchawagh is directed to OLED displays.  At [0095] Panchawagh teaches copper tape for useful for shielding electrical interference in OLED displays.
Examiner notes that an artisan would be familiar with the structure of copper tape, see Technical Data Sheet of Copper Foil Tape, Zhuahi Hauayuan Electronics, down located from URL < https://www.sparkfun.com/products/13827> on April 29. 2022 (Cu Tape TDS).   Copper Tape TDS describes the structure of copper tape which comprises a metal layer laminated to an adhesive layer. 
Examiner notes that use of a copper tape for Luo’s conductive tape results in a first portion of the first surface of the first conductive tape is attached to the protruding portion of the window; and a second portion of the first surface of the first conductive tape is attached to the metal layer, i.e. the ends of the tape connect the window to the real metal layer via the adhesive.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claims 1 and 12 wherein: a first surface of the first conductive tape is adhesive; a first portion of the first surface of the first conductive tape is attached to the protruding portion of the window; and a second portion of the first surface of the first conductive tape is attached to the metal layer because Luo teaches that the conductive layer may be implemented with copper tape, Copper Tape TDS teaches that copper tape as a structure of a metal layer laminated to an adhesive and implementation of a copper tape for Luo’s conductive layer results in this configuration and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 13 which depends upon claim 12, wherein: a first surface of the first conductive tape is adhesive; a first portion of the first surface of the first conductive tape is attached to the non-display area of the display panel; and a second portion of the first surface of the first conductive tape is attached to the metal layer.
Allowable Subject Matter
Claims 3-4, 6-11, 15-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3 which depends upon claim 1, the prior art does not disclose the non-display area comprises a pad area to which a flexible circuit board is connected, and a first side area and a second side area respectively disposed at opposite sides of the pad area; and the protruding portion comprises a first protruding portion and a second protruding portion respectively overlapping the first side area and the second side area of the non-display area.
Claim 4 which depends upon claim 3 and is allowable on that basis.
Regarding claim 6 which depends upon claim 1, the prior art does not disclose a bracket disposed under the display panel; and a second conductive tape connecting the protruding portion of the window to the bracket.
Claims 7-11 depend directly or indirectly on claim 6 and are allowable on that basis.
Regarding claim 15 which depends upon claim 14, the prior art does not disclose the first conductive tape comprises a first portion connecting the first side area to the metal layer and a second portion connecting the second side area to the metal layer.
Regarding claim 16 which depends upon claim 12, the prior art does not disclose the display panel comprises a ground pad disposed in the non-display area and a conductive line disposed in the display area and electrically connected to the ground pad; and the first conductive tape connects the ground pad to the metal layer.
Regarding claim 17 which depends upon claim 12, the prior art does not disclose a bracket disposed under the display panel; and a second conductive tape connecting the non-display area of the display panel to the bracket.
Claims 18-23 depend directly or indirectly on claim 17 and area allowable on that basis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893